
	
		I
		112th CONGRESS
		2d Session
		H. R. 4032
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Johnson of
			 Georgia (for himself, Mr. Lewis of
			 Georgia, Mr. McDermott,
			 and Mr. Connolly of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the 2010 increase in the deduction for start-up
		  expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Help Entrepreneurs Create American
			 Jobs Act of 2012.
		2.Increase in
			 deduction for start-up expenses made permanent
			(a)In
			 generalClause (ii) of
			 section 195(b)(1)(A) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 $5,000 and inserting $10,000, and
				(2)by striking
			 $50,000 and inserting $60,000.
				(b)Conforming
			 amendmentSubsection (b) of section 195 of such Code is amended
			 by striking paragraph (3).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
